DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion/first region of the rake face is planar in a radial direction and curved in an axial direction” as in claims 10 and 11 and “the second region is planar in a radial direction and curved in an axial direction” as in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 16 and line 19 “the largest radial distance” and “the smallest radial distance”, respectively.  However there is insufficient antecedent basis for both “the largest radial distance” and “the smallest radial distance” since no radial distance, largest radial distance or smallest radial distance has been previously set forth.  Further clarification is needed.
Further, claim 1 recites on lines 21-25 that “a projection of the at least one tooth of the tooth pattern onto an imaginary plane at a midpoint of the leading edge of the at least one tooth and containing the longitudinal center axis, comprises a projection of the leading edge, a projection of the tailing edge and a projection of the crest of the at least one tooth, said projection of the at least one tooth forms an imaginary triangle”.  The way these limitations have been set forth is unclear and confusing.  The metes and bounds of what exactly is being claimed here is unclear.  Where exactly are these projections being disposed at?  What exactly catalogues a projection?  Is it an apex? From where to where this midplane extends to?  And where is this midplane disposed at? How exactly the imaginary triangle is being formed?
Claim 3 recites on line 2 that a helical curvature of the helically curved radial cutting edge “continually changes with axial position” relative to the longitudinal center axis.  It is unclear what exactly of the curvature is being “continually” changing with axial position?  Is it that the helical curve’s radius changes axially? Is it that the helical curvature is disposed at 
Claim 10 recites on lines 3-4 that “at least a portion of the rake face surface is planar in a radial direction and curved in an axial direction”.  However, it is noted that it is unclear how exactly the same portion of the rake face surface can be both planar in a radial direction and curved in an axial direction.  As best understood, this portion has to be either planar in a radial direction or curved in an axial direction.  The drawings as filed fail to show these limitations.  Further clarification is needed.
Similarly, claim 11 recites on line 8 that “the first region (of the rake face) is planar in a radial direction and curved in an axial direction”.  It is unclear how exactly the same first region of the rake face surface can be both planar in a radial direction and curved in an axial direction.  As best understood, this region has to be either planar in a radial direction or curved in an axial direction.  Further clarification is needed.
Similarly, claim 12 recites on lines 2-3 that “the second region (of the rake face) is planar in a radial direction and curved in an axial direction”.  It is unclear how exactly the same second region of the rake face surface can be both planar in a radial direction and curved in an axial direction.  As best understood, this region has to be either planar in a radial direction or curved in an axial direction.  Further clarification is needed.
Claim 9 recites on lines 2-3 that the sum of the first angle and the second angle is “more preferably” between 85 and 95 degrees and “most preferably” between 88 and 92.  The term “more preferably” and “most preferably” renders the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “80 degrees to 100 degrees”, and the claim also recites “between 85 and 95 degrees” and even more “between 88 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harif US 9,592,562.
In regards to claims 1-3, 20, 24-25 and 26, Harif discloses a rotary cutting tool (see at least Figures 1A-1E), comprising: a tool body (1) comprising a longitudinal center axis of rotation (X), the tool body (1) being elongated and cylindrical (claim 24) and rotatable along the longitudinal center axis of rotation (X); a fluted cutting end portion (20) and a shank portion (10) that is axially opposite the fluted cutting end portion (see at least Figure 1A), the fluted cutting end portion (20) comprising a periphery surface (refer to the peripheral surface of body 1) and an end surface (26) ; a plurality of flutes (24) (claim 20), each including a flute surface (refer to the concave surface that defines each flute 24), the flute surface projecting radially inward (concavely, see at least Figure 1E) into the tool body (1) and extending along a first portion (at least along fluted portion 20) of the periphery surface in an axial direction of the tool body (see claim 2) radial cutting edge (32), integrally with the tool body (claim 25) or disposed on a removable insert (see at least Figure 4C) (claim 26) and formed at an intersection of the flute surface (of flute 24) and the clearance surface (36), wherein since the radial cutting edge continuously spirals on an axial direction, then a helical curvature of the radial cutting edge continuously changes with axial position relative to the longitudinal center axis (claim 3); wherein the radial cutting edge (32) has a radial cutting edge geometry comprising a plurality of teeth (refer to each tooth on 32) arranged in a tooth pattern extending axially along the radial cutting edge (as in Figure 1B-1C), wherein each tooth of the tooth pattern has a profile that includes a leading edge (where 34 is disposed), a trailing edge (where 36 is disposed), and a convexly curved crest edge (38) joining the leading edge to the trailing edge (see Figure 1C) (the leading, trailing and crest edges are being interpreted in the same manner as per Applicant’s drawings, Figures 1A and 2B), the largest radial distance of the radial cutting edge located in the convexly curved crest edge (38), wherein, in the tooth pattern, a leading edge of an axially rearward tooth is joined to a trailing edge of an axially forward tooth by a curved valley (see Figure 1C), the valley defining the smallest radial distance of the radial cutting edge (as in Figure 1C), wherein a projection of at least one tooth of the tooth pattern onto an imaginary plane at a midpoint of the leading edge of the at least one tooth and containing the longitudinal center axis comprises a projection of the leading edge, a projection of the tailing edge and a projection of the crest of the at least one tooth, said projection of the at least one tooth forms an imaginary triangle (in the same manner as applicant’s Figures 5G, see annotated Figure 1C below), the imaginary triangle having: (i)    an apex vertex (see annotated Figure 1C below) located at an intersection of an imaginary extension of the projection of the leading edge of the at least one tooth and an imaginary extension of the projection of the trailing edge of the at least one tooth, (see annotated Figure 

    PNG
    media_image1.png
    717
    906
    media_image1.png
    Greyscale

claim 4, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that in a projected profile of the at least one tooth, at least one of the projection of the leading edge and the projection of the trailing edge is non-planar (note that the trailing edge is curved, see Figure 1C).
In regards to claim 5, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that in a profile of an imaginary surface created by at least one tooth in the tooth pattern when the tool is rotated about the longitudinal center axis of rotation, at least one of the leading edge and the trailing edge is non-planar (note that both the trailing and leading edges are curved as on Figure 1C).
In regards to claim 10, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the flute surface (24) includes a rake face surface adjacent both (a) at least a portion of the leading edge (where 34 is disposed) and (b) at least a portion of the trailing edge (where 36 is disposed), and wherein at least a portion of the rake face surface is planar in a radial direction and curved in an axial direction (as in Figure 2B of Harif, in the same way as presented by the Applicant as on Figure 6B).
In regards to claim 11, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the flute surface (24) includes a rake face surface, wherein the rake face surface is adjacent the radial cutting edge (32), wherein the rake face surface includes a first region located radially outward of an imaginary baseline formed by connecting an apex of the axially forward valley and an apex of the axially rearward valley (as in Figure 1C) and is adjacent to at least a portion of the convexly curved crest edge (38), and wherein the first region is planar in a radial direction and curved in an axial direction (as in Figure 2B of Harif, in the same way as presented by the Applicant as on Figure 6B).
In regards to claim 12, Harif discloses the rotary cutting tool according to claim 11, Harif also discloses that the rake face surface (24) includes a second region located radially inward of the imaginary baseline (as in Figure 1C, the same way as presented by the Applicant), and 
In regards to claim 13, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that a portion of the flute surface (24) adjacent the radial cutting edge (32) defines a rake face surface, wherein, in a radial cross-section at an axial position corresponding to the convexly curved crest edge (38) of at least one tooth, the rake face surface has a planar surface geometry, and wherein the planar surface geometry separates a concave portion of the flute surface from the radial cutting edge (see Figure 1C of Harif, in the same way as Applicant’s drawings).
In regards to claim 14, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that a portion of the flute surface (24) adjacent the radial cutting edge (32) defines a rake face surface (Figure 1C), wherein, in a radial cross-section at an axial position corresponding to the convexly curved crest edge (38) of at least one tooth, the rake face surface has a non-planar surface geometry, and wherein the non-planar surface geometry separates a concave portion of the flute surface from the radial cutting edge.
In regards to claim 15, Harif discloses the rotary cutting tool according to claim 14, Harif also discloses that the non-planar surface geometry is concave (see Figure 1C).
In regards to claim 16, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the convexly curved crest edge (38) is tangentially connected to at least one of the trailing edge and the leading edge (see Figure 1C).
In regards to claim 17, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that, in each radial cross-section, the clearance surface (36) is coextensive with an imaginary circle defined by a radially outermost portion of the radial cutting edge (32).
In regards to claim 18, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that, in a radial cross-section, at least a portion of the clearance surface (36) is 
In regards to claim 19, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the tooth pattern extends axially over at least a majority portion of an axial length of the fluted cutting end portion (see Figure 1A).
In regards to claim 21, Harif discloses the rotary cutting tool according to claim 20 (addressed on claim 1 above), Harif also discloses that the plurality of teeth (refer to each tooth on 32) arranged in the tooth pattern of the radial cutting edge (32) of a first flute (24) are geometrically the same as the teeth arranged in the tooth pattern of the radial cutting edge of a second flute (see Figures 1A-1B and 1E).
In regards to claim 22, Harif discloses the rotary cutting tool according to claim 20 (addressed on claim 1 above), Harif also discloses that the tooth pattern of the radial cutting edge (32) of the first flute (24) is axially staggered from the tooth pattern of the radial cutting edge of the second flute (24) (see Figure 1B and note that each tooth is axially offset when compared to a respective tooth disposed at a second flute).
In regards to claim 23, Harif discloses the rotary cutting tool according to claim 20 (addressed on claim 1 above), Harif also discloses that the tooth pattern of the radial cutting edge (32) of the first flute (24) is radially staggered from the tooth pattern of the radial cutting edge of the second flute (24) (see Figure 1E and note that each tooth is radially offset when compared to a respective tooth disposed at a second flute).
In regards to claim 27, Harif discloses the rotary cutting tool according to claim 1.
Claim(s) 1, 4-5, 16-19, 20-21, 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-011017 (hereafter—JP’017--).
In regards to claims 1, 20, 24 and 26, JP’017 discloses a rotary cutting tool (20), comprising: a tool body (20) comprising a longitudinal center axis of rotation (O), the tool body (20) being elongated and cylindrical (claim 24) and rotatable along the longitudinal center axis of rotation (O); a fluted cutting end portion (22A) and a shank portion (21) that is axially opposite the fluted cutting end portion (see at least Figure 6), the fluted cutting end portion comprising a periphery surface (refer to the peripheral surface 17 of cutting insert) and an end surface (machining end) ; a plurality of flutes (14) (claim 20), each including a flute surface (refer to the concave surface that defines each flute 14), the flute surface projecting radially inward (concavely, see at least Figure 9) into the tool body (20) and extending along a first portion (at least along fluted portion 14) of the periphery surface in an axial direction of the tool body (see Figure 1A); a clearance surface (13) extending circumferentially along a second portion of the periphery surface, and forming part of a wave pattern in an axially extending direction (see wave patterns as on, at least, Figures 1-12); and a curved radial cutting edge (16), disposed on a removable insert (see at least Figure 4C) (claim 26) and formed at an intersection of the flute surface (of flute 14) and the clearance surface (13); wherein the radial cutting edge (16) has a radial cutting edge geometry comprising a plurality of teeth (15) arranged in a tooth pattern extending axially along the radial cutting edge (as in Figure 9), wherein each tooth of the tooth pattern has a profile that includes a leading edge (disposed between 15A and 14a as on Figure 9), a trailing edge (16A), and a convexly curved crest edge (15A) joining the leading edge to the trailing edge (see Figure 9) (the leading, trailing and crest edges are being interpreted in the same manner as per Applicant’s drawings, Figures 1A and 2B), the largest radial distance of the radial cutting edge located in the convexly curved crest edge (15A), wherein, in the tooth pattern, a leading edge of an axially rearward tooth is joined to a trailing edge of an axially forward tooth by a curved valley (14A) (see Figure 9), the valley defining the smallest radial 
In regards to claim 4, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that in a projected profile of the at least one tooth, at least one of the 
In regards to claim 5, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that in a profile of an imaginary surface created by at least one tooth in the tooth pattern when the tool is rotated about the longitudinal center axis of rotation, at least one of the leading edge and the trailing edge is non-planar (see Figures 1-10).
In regards to claim 16, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that the convexly curved crest edge (15A) is tangentially connected to at least one of the trailing edge and the leading edge (see Figure 9).
In regards to claim 17, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that, in each radial cross-section, the clearance surface (13) is coextensive with an imaginary circle defined by a radially outermost portion of the radial cutting edge (16).
In regards to claim 18, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that, in a radial cross-section, at least a portion of the clearance surface (13) is radially inward of an imaginary circle defined by a radially outermost portion of the radial cutting edge (16) (the same way as shown on Figure 7D of the Applicant’s drawings).
In regards to claim 19, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses that the tooth pattern extends axially over at least a majority portion of an axial length of the fluted cutting end portion (see Figure 10).
In regards to claim 21, JP’017 discloses the rotary cutting tool according to claim 20 (addressed on claim 1 above), JP’017 also discloses that the plurality of teeth (refer to each tooth on 16) arranged in the tooth pattern of the radial cutting edge (16) of a first flute (14) are geometrically the same as the teeth arranged in the tooth pattern of the radial cutting edge of a second flute (see Figure 11).
In regards to claim 27, JP’017 discloses the rotary cutting tool according to claim 1, JP’017 also discloses (inherently, due to how ball nosed end mills are intended to be used) a method to remove material from a workpiece, by rotating the rotary cutting tool (20), the rotary cutting tool (inherently) mounted to a spindle of machine tool; and removing material from the workpiece by contacting the radial cutting edge (16) of the rotary cutting tool to the workpiece.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harif US 9,592,562 as applied to claim 1 above.
In regards to claim 6, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the first angle α has a value.
However, Harif fails to explicitly disclose that the value of the first angle α is 25 degrees to 44 degrees.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have Harif’s first angle’s α value to be as desired, such as of a value from 25 degrees to 44 degrees, since it has been held that discovering an optimum value of a result effective variable (variable that achieves a recognized result, the recognized result is that this angle will depend on the desired tooth geometry in order to improve chip flow) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 7, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the second angle β has a value.
However, Harif fails to explicitly disclose that the value of the second angle β is 46 degrees to 65 degrees.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have Harif’s second angle’s value β, to be as desired, such as of a value from of a value from 46 degrees to 65 degrees, since it has been held that discovering an optimum value of a result effective variable (variable that achieves a recognized result, the recognized result is that this angle will depend on the desired tooth geometry in order to improve chip flow) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 8, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the first angle α has a value and that the second angle β has a value
However, Harif fails to explicitly disclose that the value of the first angle α is 25 degrees to 44 degrees and that the value of the second angle β is 46 degrees to 65 degrees.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have Harif’s first angle’s α value and second angle’s β value, to be as desired, such as of a value from 25 degrees to 44 degrees and as of a value from 46 degrees to 65 degrees, respectively, since it has been held that discovering an optimum value of a result effective variable (variable that achieves a recognized result, the recognized result is that this angle will depend on the desired tooth geometry in order to improve chip flow) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 9, Harif as modified discloses the rotary cutting tool according to claim 8, Harif as modified also discloses that a sum of the first angle α and the second angle β is 80 degrees to 100 degrees (i.e. if choosing the first angle α value to be 25 and choosing the second angle β value to be 65; the sum is 90 degrees which is between 80 and 100 degrees).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722